Case 1:16-cv-09517-LAK-KHP Document 136-6 Filed 10/23/18 Page 1 of 3




                   Exhibit F
Case 1:16-cv-09517-LAK-KHP Document 136-6 Filed 10/23/18 Page 2 of 3




Board Minutes March 13, 2012 EWLC and Eber Brothers Metro Inc.

The Eber Brothers Wine and Liquor Corporation and Eber Brothers Metro Inc.
Board meeting was called to order at 4pm on Tuesday March 13th, 2011 at 95
Aliens Creek Road, Rochester, New York. Wendy Eber and Marino Fernandez,
attorney for EWLC, were present. Elliot Gumaer and Lester Eber called in by
phone.

The Board and Counsel discussed the Alex Bay, LLC suit vs EWLC and Eber
Brothers Metro Inc. suit regarding the default ofEber Brothers Metro Inc to repay
Alex Bay, LLC's (which is owned by Lester Eber} loans to the company. Mr.
Fernandez had reviewed the pledings, and appeared for EWLC and entered into
the Stipulation and discussed the same with Wendy Eber and Alex Bay, LLC
counsel.




                                                            EB-00016951
Case 1:16-cv-09517-LAK-KHP Document 136-6 Filed 10/23/18 Page 3 of 3




Board Minutes March 13, 2012 EWLC and Eber Brothers Metro Inc and minutes
from additional calls there after

The Eber Brothers Wine and Liquor Corporation and Eber Brothers Metro Inc.
Board meeting was called to order at 4pm on Tuesday March 13th, 2011 at 95
Aliens Creek Road, Rochester, New York. Wendy Eber and Marino Fernandez,
attorney for EWLC, were present. Elliot Gumaer and Lester Eber called in by
phone.

The Board and Counsel discussed the Alex Bay, LLC suit vs EWLC and Eber
Brothers Metro Inc. suit regarding the default of Eber Brothers Metro Inc. to
repay Alex Bay, LLC's (which is owned by Lester Eber) loans to the company. Mr.
Fernandez had reviewed the pledings, and appeared for EWLC and entered into
the Stipulation and discussed the same with Wendy Eber and Alex Bay, LLC
counsel.

There after parties had additional conference calls, after extensive conversation
on this matter the board decided not to extend funds on defending the suit and
authorized the company to waive its defenses.




                                                              EB-00016952
